DETAILED ACTION	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0052] recites two sensor layer without explanation as to what they are.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, 16, 18, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US 2016/0132661 – hereinafter Dixit) in view of Wilson et al. (US 2013/0285681 – hereinafter Wilson) and Parkhurst et al. (5,412,372 – hereinafter Parkhurst).
Re Claims 1 and 4:
Dixit discloses an apparatus for tracking usage of an item (322) (see Abstract), comprising: a microprocessor (see paragraph [0035]); a power source (see paragraph [0052]); a structural layer (110) to which the microprocessor is coupled (see paragraphs [0030-0035 and 0052], see Fig. 1, coupled by way of attachment of the different layers and the interactions between), the structural layer (110) including at least one container (102) that is configured to hold at least one item (322), the container (102) including an opening that allows access to the item (322) (see Fig. 5); and at least one cover layer (130) configured to cover the opening of the container (102) (see Fig. 1), the cover layer (130) including at least one bendable sensor (132, 134) placed over the opening of the container (102), the bendable sensor (132, 134) including one or more traces (contacts/circuits) (see paragraphs [0033-0034]), wherein the microprocessor is configured to determine, using detected movements in the bendable sensor (132, 134), whether the container (102) has been opened (see Figs. 1-14 and paragraphs [0053 and 0058]), but fails to specifically teach a structural layer to which the power source is coupled, and wherein the traces of the bendable sensors used to detect whether the container has been opened remain unbroken, such that the traces maintain a continuous, unbroken connection from an initial position in which the structural layer is closed to an open position in which the item has been removed.

Wilson teaches a structural layer (10) to which the power source is coupled (see paragraph [0027] – coupled by way of attachment of the different layers and the interactions between) (see Fig. 1) (see Figs. 1-31B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson to provide a device capable of powering itself for portability functions.  Examiner notes that Dixit teaches a device which requires power and the device using power while Wilson teaches a given location of the power source.

Parkhurst teaches wherein the traces of  bendable sensors used to detect whether a container has been opened remain unbroken, such that the traces maintain a continuous, unbroken connection from an initial position in which a structural layer is closed to an open position in which an item has been removed (see col. 13 lines 44-59 “penetrating or otherwise deforming (as in bendable) the capacitance structure would alter the capacitance value (change as in less than prior, but not necessarily broken as in 0)”).  Re Claim 4: Parkhurst teaches configured to continually monitor a state associated with one or more traces of the bendable sensor at a periodic rate (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson and Parkhurst to allow for alternatively sensing a change in capacitance when a sensor is deformed upon dispensing of a product as an obvious design choice recognized by one of ordinary skill in the art.  The combination would allow for increased flexibility of sensing even when a traces has not been broken to a point in which it would produce a 0 value, and recognize such as a dispensed product.  

Further Re Claim 2:
Dixit discloses a transmitter (communication component) configured to transmit data from the apparatus to a target destination (see paragraph [0035]).

Further Re Claim 3:
Dixit discloses wherein the at least one container (102) of the structural layer (110) comprises a plurality of capsules for storing items (see Fig. 1), each capsule having its own opening and a bendable sensor (132, 134) extending over at least a portion of the opening (see Figs. 1 and 3).


Further Re Claims 5 and 12:
Dixit discloses wherein the traces are generated and applied using printable ink (see paragraph [0033]).


Further Re Claim 7:
Dixit discloses wherein at least some portion of current continues to flow through the bendable sensor (132, 134) even after the at least one container (102) has been opened (see paragraph [0052] - during initial stretch).

Further Re Claim 8:
Dixit discloses wherein the microprocessor determines whether the container (102) has been opened using detected movements in the bendable sensor (132, 134) by detecting changes in at least one of capacitance, resistance, current, or voltage through the bendable sensor (see paragraphs [0050-0053]).

Further Re Claim 9:Dixit discloses wherein the changes in at least one of capacitance, resistance, current, or voltage through the bendable sensor (132, 134) are detected by the microcontroller without breaking the bendable sensor, such that the detected amounts of capacitance, resistance, current, or voltage are non-zero values (see paragraph [0052] - during initial stretch).


Re Claims 10-12 and 18:
Dixit discloses a system for tracking usage of an item (322) (see Abstract), comprising: a microprocessor (see paragraph [0035]); a power source (see paragraph [0052]); a structural layer (110) to which the microprocessor is coupled (see paragraphs [0030-0035 and 0052], see Fig. 1, coupled by way of attachment of the different layers and the interactions between), the structural layer (110) including at least one container (102) that is configured to hold at least one item (322) (see Fig. 5), the container (102) including an opening that allows access to the item (322) (see Fig. 5); and at least one cover layer (130) configured to cover the opening of the container (102), the cover layer (130) including at least one bendable sensor (132, 134) placed over the opening of the container (102), the bendable sensor (132, 134) including one or more traces (contacts/circuits) (see paragraphs [0033-0034]), wherein the microprocessor is configured to determine, using detected movements in the bendable sensor (132, 134), whether the container (102) has been opened (see Figs. 1-14 and paragraphs [0053 and 0058]), but fails to teach a structural layer to which the power source is coupled, and wherein the traces of the bendable sensors used to detect whether the container has been opened remain unbroken, such that the traces maintain a continuous, unbroken connection from an initial position in which the structural layer is closed to an open position in which the item has been removed. 

Wilson teaches a structural layer (10) to which the power source is coupled (see paragraph [0027] – coupled by way of attachment of the different layers and the interactions between) (see Fig. 1) (see Figs. 1-31B).  Re Claim 11: Wilson teaches wherein the structural layer (10) and the cover layer (16) are combined into a single layer (when adhered- as described by Applicant’s specification paragraph [0052]) (see paragraphs [[0185-0187]).  Re Claim 12: Wilson teaches a sensor layer (printed conductive) (see Fig. 22).  Re Claim 18: Wilson teaches a display configured to display one or more images, words, or videos (see paragraph [0027]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson to provide a device capable of powering itself for portability functions.  Examiner notes that Dixit teaches a device which requires power and the device using power while Wilson teaches a given location of the power source.

Parkhurst teaches wherein the traces of  bendable sensors used to detect whether a container has been opened remain unbroken, such that the traces maintain a continuous, unbroken connection from an initial position in which a structural layer is closed to an open position in which an item has been removed (see col. 13 lines 44-59 “penetrating or otherwise deforming (as in bendable) the capacitance structure would alter the capacitance value (change as in less than prior, but not necessarily broken as in 0)”).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson and Parkhurst to allow for alternatively sensing a change in capacitance when a sensor is deformed upon dispensing of a product as an obvious design choice recognized by one of ordinary skill in the art.  The combination would allow for increased flexibility of sensing even when a traces has not been broken to a point in which it would produce a 0 value, and recognize such as a dispensed product.  


Further Re Claim 14:Dixit discloses wherein the microprocessor is configured to continually monitor a state associated with one or more traces of the bendable sensor (132, 134) at a periodic rate (see paragraphs [0030-0036]). 

Further Re Claim 16:
Dixit discloses wherein the structural layer (110) includes a plurality of containers (102), and wherein the microprocessor is configured to determine if a specified container (102) is opened, even out of order in relation to the other containers (102) (Examiner notes that by simply detecting opening of a container would perform the function of even out of order) (see paragraphs [0030-0036]).


Re Claim 20:
Dixit discloses a method of manufacturing, comprising: providing a structural layer (110) to which a microprocessor (see paragraph [0035]) is coupled (see paragraphs [0030-0035 and 0052], the structural layer (110) including at least one container (102) that is configured to hold at least one item (322) (see Fig. 5), the container (102) including an opening that allows access to the item (322) (see Fig. 5); a cover layer (130) being configured to cover the opening of the container (102), the cover layer (130) including at least one bendable sensor (132, 134) placed over the opening of the container (102), the bendable sensor (132, 134) including one or more traces (contacts/circuits) (see paragraphs [0033-0034]), wherein the microprocessor is configured to determine, using detected movements in the bendable sensor (132, 134), whether the container (102) has been opened (see Figs. 1-14 and paragraphs [0053 and 0058]), but fails to teach a structural layer to which a power source is coupled, and adhering at least one cover layer to the structural layer, and wherein the traces of the bendable sensors used to detect whether the container has been opened remain unbroken, such that the traces maintain a continuous, unbroken connection from an initial position in which the structural layer is closed to an open position in which the item has been removed.

Wilson teaches a structural layer (10) to which the power source is coupled (see paragraph [0027] – coupled by way of attachment of the different layers and the interactions between) (see Fig. 1) (see Figs. 1-31B), and adhering at least one cover layer (16) to the structural layer (10) (see paragraphs [[0185-0187]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson to provide a device capable of powering itself for portability functions, while also providing a design choice as known within the art.  Examiner notes that Dixit teaches a device which requires power and the device using power while Wilson teaches a given location of the power source.

Parkhurst teaches wherein the traces of  bendable sensors used to detect whether a container has been opened remain unbroken, such that the traces maintain a continuous, unbroken connection from an initial position in which a structural layer is closed to an open position in which an item has been removed (see col. 13 lines 44-59 “penetrating or otherwise deforming (as in bendable) the capacitance structure would alter the capacitance value (change as in less than prior, but not necessarily broken as in 0)”).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit with that of Wilson and Parkhurst to allow for alternatively sensing a change in capacitance when a sensor is deformed upon dispensing of a product as an obvious design choice recognized by one of ordinary skill in the art.  The combination would allow for increased flexibility of sensing even when a traces has not been broken to a point in which it would produce a 0 value, and recognize such as a dispensed product.  


Claims 6, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit in view of Wilson and Parkhurst further in view of Isom et al. (US 2017/0248401 – hereinafter Isom)
Re Claim 6, 15, 17, and 19:
Dixit in view of Wilson and Parkhurst discloses the device of claim 1 including wherein the microprocessor is configured to determine whether the container has been opened, when the container was opened (see paragraph [0053] – Dixit), but fails to teach where the container was when the container was opened.

Isom further in view teaches where the container was when the container was opened (see paragraph [0037]).  Re Claim 17: Isom teaches a camera and microphone communicatively connected to a microprocessor (see paragraph [0048]).  Re Claim 19: Isom teaches wherein the display comprises an interactive interface that is configured to present a question to the patient asking if the patient is experiencing one or more specified negative side effects (see paragraph [0048]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dixit in view of Wilson and Parkhurst with that of Isom to increase the tracking ability of a device for providing optimal performance.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isom also teaches bending sensors capable of continuous connection (see paragraph [0055]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651